The chancellor decided in this case that where there are legitimate children in existence at the time of the making of a will, so as to satisfy the words *of a devise or bequest in their primary sense, an illegitimate child cannot take under a general devise or bequest to children as a class, unless there is something appearing upon the face of the will to show the testator intended to include others besides legitimate children. That where a testator directs property to “be divided equally among the children of my sister M., my brother S., and my brother G.,” all the legatees take per capita, unless there is something in the will itself indicating a different intention on the part of the testator. Decree of the surrogate modified.